Citation Nr: 0105275	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, to include pulmonary fibrosis, as secondary to 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the 
Huntington RO, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a respiratory disorder.  The veteran 
appealed this determination.  In March 2000, the RO 
determined that new and material evidence had been submitted 
to reopen the claim, but denied the claim on the basis that 
it was not well grounded.  

The Board notes that the Board must address the issue of new 
and material evidence in the first instance because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Accordingly, the Board will initially consider if new and 
material evidence has been submitted. 

The Board notes that service connection for a respiratory 
disorder has been denied on other bases, besides as secondary 
to radiation exposure; however, currently, the only issue on 
appeal is the one listed on the front page of this decision.


FINDINGS OF FACT

1.  In a May 1995 decision, the RO denied entitlement to 
service connection for a respiratory disorder secondary to 
radiation exposure; the veteran was provided notice of his 
procedural and appellate rights in a June 1995 letter, but 
did not file a notice of disagreement within the subsequent 
one-year period.

2.  New evidence submitted since the RO's May 1995 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying service connection for 
a respiratory disorder secondary to radiation exposure is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  3.104, 
20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's May 1995 decision, thus, the claim for service 
connection for a respiratory disorder secondary to radiation 
exposure is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

The veteran maintains that he participated in atomic bomb 
maneuvers at the Yucca Flats location during his active 
service, in October 1951.  He asserts that he was exposed to 
radiation during that time period, which has resulted in a 
respiratory disorder.  

In July 1994, the veteran filed a claim for service 
connection for a respiratory disorder secondary to radiation 
exposure.  At that time, the evidence of record consisted of 
the service records, VA hospital reports from December 959 to 
January 1960, from March 1961 to April 1961, and from June 
1962 to July 1962; an October 1978 Defense Nuclear Agency 
(DNA) questionnaire in which the veteran indicated that he 
was exposed to radiation at the Yucca Flats location; a 
December 1978 letter of the Reynolds Electrical and 
Engineering Company, Inc., which indicated that there was no 
evidence that the veteran was exposed to radiation in 1951; a 
document of the DNA dated in June 1982 describing "Operation 
BUSTER-JANGLE;" medical records of the veteran from Frank J. 
Averill to include a February 21, 1995 letter in which he 
stated that the veteran had respiratory disease and noted 
that the veteran had reported being exposed to radiation 
while he was in the service; medical records of the veteran 
from the Diagnostic Clinic; medical records of the veteran 
from Steven Maxwell, M.D.; medical records of the Monongalia 
General Hospital Imaging Service; and the veteran's own 
contentions that he had a respiratory disorder secondary to 
radiation exposure.  

In a May 1995 decision, the RO denied entitlement to service 
connection for a respiratory disorder secondary to radiation 
exposure.  In a June 1995 letter, the veteran was provided 
notice of his procedural and appellate rights; however, he 
did not file a notice of disagreement within the subsequent 
one-year period.  

In August 1999, the veteran filed his current claim for 
service connection for a respiratory disorder as secondary to 
radiation exposure.  

The additional evidence added to the record since the RO's 
May 1995 denial consists of medical records of the veteran 
from the Morgantown Pulmonary Associates which included a 
statement of Roger A. Abrahams, M.D., F.C.C.P., in which he 
stated that it was uncertain whether the veteran's current 
pulmonary fibrosis was etiologically related to radiation 
exposure in 1951 was uncertain, but if there was 
documentation of fibrosis dating back many years, he supposed 
it would likely be related to that, but if the fibrosis began 
later in life, he would think that it was not likely to be 
related to said exposure; treatise information entitled 
"Cell proliferation in lung fibrosis-associated hyperplastic 
lesions" which indicated that there was a relationship 
between radiation treatment and pulmonary fibrosis in certain 
circumstances; duplicate private medical records; and the 
veteran's duplicative contentions.

As noted in the introduction, above, in March 2000, the RO 
determined that new and material evidence had been submitted 
to reopen the claim which was based primarily on the treatise 
evidence, but denied the as not well grounded.  


Analysis

The RO's May 1995 decision denying service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  When a claim has 
been disallowed by the RO, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the Board decision in May 1995.  

The Board has listed all additional evidence that was added 
to the record since the Board's May 1995 decision, above; 
this evidence is new, in the sense that it was not previously 
of record.  Presuming the veteran's assertions of radiation 
exposure as credible, for purposes of the new and material 
analysis, the Board further notes that Dr. Abrahams raised 
the possibility that if the veteran's respiratory disorder 
developed earlier (rather than later) during his lifetime, it 
may be related to radiation exposure.  Also, with regard to 
the treatise evidence, the Board notes that Court has held 
that where medical treatise evidence discusses generic 
relationships with a degree of certainty, under the facts of 
a specific case, such evidence can provide the requisite 
medical nexus to establish plausibility of a claim.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Thus, when such lay 
assertion, medical opinion, and treatise evidence is 
considered together, the Board finds that the new evidence 
has been added to the record that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, new and material evidence has been 
presented to reopen the claim.  See 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented, the claim for 
service connection for a respiratory disorder, to include 
pulmonary fibrosis, as secondary to radiation exposure is 
reopened; to this extent only, the appeal is granted.  


REMAND

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d) (2000).  Second, "radiogenic diseases" may be 
service-connected pursuant to 38 C.F.R. § 3.311 (2000).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) (2000) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to include onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(b)(i), (ii) (2000).  
38 C.F.R. § 3.311 (2000) provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) (2000) calls for the development 
of a dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. 
§  3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  

In this case, it is unclear if the veteran is a "radiation-
exposed" veteran.  The Board notes, however, that no 
respiratory disorder with which the veteran has been 
diagnosed is  included in the list of conditions that may be 
presumptively service-connected by an individual who 
participated in a radiation-risk activity, as set forth at 38 
C.F.R. § 3.309(d) (2000).  The Board also notes that 
"radiogenic disease" is defined in 38 C.F.R. § 3.311 and 
does not include any respiratory disorder from which the 
veteran suffers.  Thus, in the veteran's case, service 
connection may be established on a direct basis only.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to adjudication of this claim on the merits, the Board 
finds that, in light of the change in the law, noted above, 
further development of the claim is necessary.  First, as the 
current claim is based on radiation exposure, the RO should 
undertake all necessary development to ascertain whether, in 
fact, the veteran was exposed to any "ionizing radiation" 
during service.  

Thereafter, and after associating with the record all 
outstanding pertinent medical records, the veteran should be 
afforded a VA respiratory examination to obtain a medical 
opinion as whether it is at least as likely as not that 
current respiratory disorder(s) is related to any incident of 
service, to include, as appropriate, exposure to ionizing 
radiation therein.  The Board emphasizes to the veteran that 
the information to be obtained on VA examination is vitally 
important to resolving the issues on appeal; hence, any 
failure to report to a scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

The Board notes that the claim for service connection for a 
respiratory as secondary to radiation exposure, was denied in 
March 2000 as not well grounded.  The Board points out that 
in light of the recent amendment to 38 U.S.C.A. § 5107, noted 
above, there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits.  
Hence, on remand, the claim should be adjudicated on the 
merits.  This action should be accomplished by the RO, in the 
first instance, to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should undertake all necessary 
development to determine if the veteran 
was exposed to ionizing radiation during 
service.  All evidence received, and 
findings in this regard, should clearly 
be reflected in the claims file.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from Dr. 
Averill, the Diagnostic Clinic, and 
Morgantown Pulmonary Associates; as well 
as records from any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.  
The veteran is free to submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA respiratory examination to 
determine the current nature and likely 
etiology of all respiratory disability.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  With respect to 
each diagnosed respiratory disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the disability was caused or 
aggravated by the veteran's active 
military service to include, as 
appropriate, exposure to ionizing 
radiation therein.  All examination 
findings, along with the complete 
rationale for each conclusion reached, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current respiratory 
disability and any incident of the 
veteran's active military service, to 
include, as appropriate, exposure to 
ionizing radiation during service, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for a 
respiratory/pulmonary disorder, to 
include pulmonary fibrosis, claimed as 
secondary to radiation exposure, in light 
of all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If the benefit sought on appeal 
remains denied, he and his representative 
must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


